          Case 1:15-cv-00724-SLC Document 126 Filed 05/05/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JASMINE BROWN,

                                Plaintiff,

         against
                                                             CIVIL ACTION NO.: 15 Civ. 724 (SLC)

                                                                          ORDER
MONTEFIORE MEDICAL CENTER et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

    The jury trial currently scheduled to commence on June 22, 2020 is ADJOURNED sine

die. By May 12, 2020, the parties shall submit a joint letter to the Court advising of their

preferred course of action, including proposed dates in June and July when the parties are

available for a settlement conference.

    The Clerk of Court is respectfully directed to terminate the trial.


Dated:             New York, New York
                   May 5, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
